COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


 CURTIS LEE SHEPPARD, JR.,                        §

                       Appellant,                 §              No. 08-19-00106-CV

 v.                                               §                 Appeal from the

 WICHITA COUNTY DISTRICT                          §              98th District Court of
 ATTORNEY’S OFFICE, WICHITA
 COUNTY DISTRICT CLERK’S OFFICE,                  §              Travis County, Texas
 78TH DISTRICT COURT OF WICHITA
 COUNTY, and ALL POLITICAL                        §           (TC# D-1-GN-16-004721)
 SUBDIVISIONS OF THE STATE OF
 TEXAS,                                           §
                  Appellees.

                                        JUDGMENT

       The Court has considered this cause on the record and concludes there was no error in the

judgment. We therefore affirm the judgment of the court below.

       It appearing to this Court that Appellant is indigent for purposes of appeal, this Court makes

no other order with respect thereto. This decision shall be certified below for observance.

       IT IS SO ORDERED THIS 6TH DAY OF JANUARY, 2021.


                                              GINA M. PALAFOX, Justice

Before Rodriguez, C.J., Palafox, and Alley, JJ.